UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 07-1742



ANNIE MABLE JOYNER,

                                              Plaintiff - Appellant,

          versus


JONES & JONES; MS. MARTI; NURSE CAROL; DOLLY
JEATHAM, Client,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-cv-00412-JRS)


Submitted:   October 18, 2007             Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Annie Mable Joyner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Annie Mable Joyner appeals the district court’s order

dismissing her civil complaint.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   Joyner v. Jones & Jones, No. 3:07-

cv-00412-JRS (E.D. Va. July 18, 2007).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 2 -